Case 1:20-cv-07649-NLH-KMW Document 20 Filed 01/25/21 Page 1 of 2 PageID: 116



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
SHAWN ARCHIE,                  :
                               :
          Plaintiff,           :    Civ. No. 20-7649 (NLH) (KMW)
                               :
     v.                        :    MEMORANDUM OPINION & ORDER
                               :
                               :
RICHARD T. SMITH, et al.,      :
                               :
          Defendants.          :
______________________________:

APPEARANCE:

Shawn Archie
974313
Southern State Correctional Facility
4295 Route 47
Delmont, NJ 08314

HILLMAN, District Judge

      WHEREAS, Plaintiff Shawn Archie filed a complaint under 42

U.S.C. § 1983, see ECF No. 1; and

      WHEREAS, the Court dismissed the complaint without

prejudice on November 25, 2020, ECF No. 14; and

      WHEREAS, the Clerk docketed documents in this action that

appear to be a separate civil rights complaint, ECF No. 19,

      THEREFORE, IT IS on this      22nd    day of January, 2021

      ORDERED that the Clerk shall create a new civil rights

action and filed the documents presently docketed at Docket No.

19 in that case as a complaint; and it is finally
Case 1:20-cv-07649-NLH-KMW Document 20 Filed 01/25/21 Page 2 of 2 PageID: 117



      ORDERED that the Clerk shall send Plaintiff a copy of this

Order by regular mail.




                                            s/ Noel L. Hillman
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




                                     2
